        Case 1:21-cv-01169-TCB Document 28 Filed 03/29/21 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA


L. LIN WOOD, JR.,                               )
                                                )
          Plaintiff,                            )
v.                                              )
                                                ) Case No. 1-21-cv-01169-TCB
PAULA J. FREDERICK, et al.,                     )
                                                )
       Defendants.                              )
____________________________________


           NOTICE OF FILING OF AFFIDAVIT OF L. LIN WOOD, JR.


      Comes now the Plaintiff and files the attached affidavit of L. Lin Wood, Jr.,

in support of Plaintiff’s Motion For Preliminary Injunction.

                                             Respectfully submitted,

                                             By: /s/ Larry L. Crain
                                             Larry L. Crain, Esq.
                                             (Tenn. Supr. Crt. #9040)
                                             Crain Law Group, PLLC
                                             5214 Maryland Way, Suite 402
                                             Brentwood, TN 37027
                                             Tel. 615-376-2600
                                             Fax. 615-345-6009
                                             Email: Larry@crainlaw.legal

                                             Counsel for the Plaintiff
                                             (Pro Hac Vice Pending)

                                             /s/ Ibrahim Reyes
                                             Ibrahim Reyes, Esquire
                                             Florida Bar No. 581798
        Case 1:21-cv-01169-TCB Document 28 Filed 03/29/21 Page 2 of 5




                                           REYES LAWYERS, P.A.
                                           236 Valencia Avenue
                                           Coral Gables, FL 33134
                                           Tel. 305-445-0011
                                           Fax. 305-445-1181
                                           Email: ireyes@reyeslawyers.com

                                           Counsel for the Plaintiff
                                           (Pro Hac Vice Pending)


                                           /s/ L. Lin Wood, Jr
                                           L. Lin Wood, Jr., Esq.
                                           State Bar No. 774588
                                           L. LIN WOOD, P.C.
                                           P.O. Box 52584
                                           Atlanta, GA 30355-0584
                                           Tel. 404-891-1402
                                           Fax. 404-506-9111
                                           Email: lwood@linwoodlaw.com

                                           Counsel, Pro Se




                         CERTIFICATE OF SERVICE

      The undersigned does hereby certify that a true and correct copy of the

foregoing Notice of Filing of Affidavit of L. Lin Wood, Jr. was served on the

following individual(s) via the Court’s ECF-filing system and via U.S. Mail upon

the following individuals:

                               Paula J. Frederick
                               798 Boulevard SE
                             Atlanta, Georgia 30312



                                       2
Case 1:21-cv-01169-TCB Document 28 Filed 03/29/21 Page 3 of 5




                      Connie S. Cooper
                     105 Nature’s Court
                    Pooler, Georgia 31322

                      Jeffrey R. Harris
                   410 E. Broughton Street
                  Savannah, Georgia 31401

                     Casey Carter Santas
                       P.O. Box 1591
                     Duluth, GA 30096

                    Patricia F. Ammari
                    3535 Roswell Road
                           Suite 23
                   Marietta, Georgia 30062

                      Kayla E. Cooper
                       Building 3000
                     535 Telfair Street
                   Augusta, Georgia 30901

                      Elizabeth L. Fite
                    4355 Cobb Parkway
                         Suite J 564
                   Atlanta, Georgia 30339

                      Elissa B. Haynes
                   303 Peachtree Street NE
                         Suite 3500
                   Atlanta, Georgia 30308

                 Margaret W. Sigman Puccini
                       P.O. Box 2139
                  Savannah, Georgia 31402

                       Sherry Boston
                  556 N. McDonough Street
                         Suite 700
                   Decatur, Georgia 30030


                             3
Case 1:21-cv-01169-TCB Document 28 Filed 03/29/21 Page 4 of 5




                    Elizabeth Pool O’Neal
                         P.O. Box 767
                    Griffin, Georgia 30224

                     David F. Richards
                     772 Masters Drive
               Stone Mountain, Georgia 30087

                      Jennifer D. Ward
                      P.O. Box 191074
                   Atlanta, Georgia 31119

                     Michael Fuller, Sr.
                1266 S. Jackson Springs Road
                   Macon, Georgia 31211

                  Jennifer Elizabeth Dunlap
                    1332 Wynnton Road
                  Columbus, Georgia 31906

                  Christian J. Steinmetz, III
                      P.O. Box 10085
                  Savannah, Georgia 31412

                      Brandon L. Peak
                       P.O. Box 2766
                  Columbus, Georgia 31902

                      Tomieka Daniel
                      241 Third Street
                    Macon, Georgia 31202

                 Christopher Sutton Connelly
                        P.O. Box 370
                 Summerville, Georgia 30747

                      Melody Glouton
                   One Sugarloaf Center
             1960 Satellite Boulevard, Suite 4000
                   Duluth, Georgia 30097


                              4
Case 1:21-cv-01169-TCB Document 28 Filed 03/29/21 Page 5 of 5




                       Dawn M. Jones
                  1230 Peachtree Street, NE
                         Suite 1900
                   Atlanta, Georgia 30309


                                      /s/ Larry L. Crain
                                      Larry L. Crain




                             5
